Citation Nr: 0601101	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-25 771	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The appellant initially enlisted in the South Carolina Army 
National Guard in October 1977.  He served on initial active 
duty for training from December 1977 to March 1978, at which 
time he returned to his National Guard unit until June 1, 
1991.  

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for schizophrenia.  

In June 2005, the appellant testified before the undersigned 
Veterans Law Judge during a videoconference hearing at the 
Columbia, South Carolina RO.  During and subsequent to the 
June 2005 hearing, the appellant submitted additional 
evidence concerning his claim.  He also stated that he was 
waiving review of that evidence by the agency of original 
jurisdiction.  Therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. § 
20.1304 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that his preexisting schizophrenia was 
aggravated during his military service.  (Transcript (T.) at 
page (pg.) 17).  In support of his assertion, the appellant 
points to a September 1995 private treatment report, 
reflecting that he was initially diagnosed with schizophrenia 
in May 1990, a time when he alleges that he was on active 
duty for training.  Service personnel records clearly show 
that the appellant served on multiple periods of active duty 
for training from October 6, 1977 to October 6, 1989, as 
indicated on Form 23B, Army National Guard Retirement Points 
History Statement, dated in October 1987.  However, the 
service personnel records do not contain the number of days 
of active duty for training and/or inactive duty for training 
for the year 1990.    

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

As the law applies in this case, the term "active military 
service" means active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 
38 U.S.C.A. § 101(24)(West 2002); 38 U.S.C.A. § 3.6(a) 
(2005); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active 
duty for training is defined, in part, as "full-time duty in 
the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90. "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

In light of the foregoing, the Board notes that service 
personnel records for the year 1990 might constitute new and 
material evidence sufficient to reopen the previously denied 
claim, as they might show that the appellant's schizophrenia 
was aggravated during active duty for training.  38 C.F.R. § 
3.156(a) (2005).  However, and as noted above, the Board does 
not find such evidence in the available service personnel 
records currently contained in the claims file.  Therefore, 
in order to fulfill VA's duty to notify, the appellant should 
be told to submit such evidence.  See Appellants Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)); Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996) (where VA is on notice 
of the existence of evidence that might constitute new and 
material evidence to reopen a claim, VA must inform the 
appellant of the need to submit it and assist him, where 
possible, in obtaining it).  This evidence apparently 
consists of service personnel records for the entire year of 
1990 which identify the appellant's Reserve service, as 
either active duty for training or inactive duty training and 
the dates involved.  As these government records are 
pertinent to the appellant's claim to reopen,  the RO should 
secure these records on remand.

In addition, the Board notes that because of his 
schizophrenia, the appellant was originally awarded 
disability benefits from the Social Security Administration 
(SSA) commencing in August 1990, but that they were 
terminated in February 1995 because of his confinement to a 
state mental institution (see letter from SSA to the 
appellant, dated in August 1995).  However, during the June 
2005 hearing, the appellant testified that he was once again 
receiving disability benefits from SSA.  
(T. at pg. 16).  In addition, in July 2005, the appellant's 
representative submitted a letter from SSA to the appellant, 
dated in June 2005, reflecting that the appellant was 
receiving monthly disability benefits).  The Board notes that 
SSA disability records of unknown or uncertain content must 
be presumed pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on the appellant's 
claim to reopen.  VA must obtain all SSA records pertinent to 
the appellant's medical history.  38 C.F.R. § 3.159(c)(2) 
(2005); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, the appellant also testified that commencing in 
1990, he began to receive treatment for his schizophrenia 
from the State of South Carolina.  While records from the 
South Carolina Department of Mental Health (SCDMH), dating 
from January 1991 to April 2000, are of record, records prior 
to January 1991 are absent.  Indeed, in July 2005, the 
appellant's representative submitted to the Board a release 
form, which was signed by the appellant and which authorized 
SCDMH to release his entire medical record for the time 
period from 1990 to the present.  As the records from SCDMH, 
dating from 1990 to January 1991, might contain evidence 
demonstrating that the appellant's schizophrenia was 
aggravated during a period when he might have been on active 
duty for training, they might constitute new and material 
evidence and the RO should secure them on remand.  
Graves, supra. 

Finally, in this case, by an October 2001 rating action, the 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for schizophrenia.  The appellant was notified of 
the RO's denial of his claim that month, but he did not 
initiate an appeal within the time period allowed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2001).  
This prior decision therefore became final.  Id.  The 
appellant sought to reopen his claim for service connection 
for schizophrenia in January 2003 (see VA Form 21-4138, 
Appellant's Application For Compensation and/or Pension, 
received by the RO on January 7, 2003).  

The Board notes that the RO has not informed the appellant of 
the provisions of 38 C.F.R. § 3.156 in effect after August 
29, 2001, in rating decisions, issued in October 2001 and 
February 2003, a January 2003 letter sent to the appellant 
from the RO or in a July 2004 statement of the case.  To 
ensure that the appellant is aware of what is required of him 
to reopen his previously denied claim for service connection 
for schizophrenia, a remand is required.  Without this notice 
to the appellant, the Board can not be assured that he has 
been given an opportunity to argue his case and present 
evidence that might serve to reopen his claim of entitlement 
to service connection for schizophrenia.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2005).  The appellant should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain, if any, that would be 
considered new and material evidence 
to reopen his claim of entitlement 
to schizophrenia.  As part of this 
notice and because the appellant's 
application to reopen his claim was 
received in January 2003, subsequent 
to amendments made to section 
3.156(a) of VA regulations, the 
appellant should be instructed 
specifically that it is his 
obligation to submit new and 
material evidence as defined by 
38 C.F.R. § 3.156(a) (2005), and he 
should be provided notice of the 
provisions of section 3.156(a) 
subsequent to its amendment 
effective in August 2001.  
38 U.S.C.A. § 5103(a) (West 2002).  
The appellant should be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2005).  

2.  After securing the necessary 
release(s), the RO should obtain all 
clinical records and medical 
evaluations associated with the 
appellant's hospitalization from 
August 1990 to January 1991 from the 
SCDMH (the RO should be advised that 
a release form for SCDMH, signed by 
the appellant on July 19, 2005, is 
contained in the claims file).  The 
RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2005).  If the records sought 
are not obtained, the RO should 
notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The appellant should be 
requested to identify his National 
Guard service for the year 1990 as 
either active duty for training or 
inactive duty training and the dates 
involved.  If the appellant has 
records documenting any such period 
of training, he should submit them.  
If the appellant does not have such 
records, the RO should contact the 
appropriate agency to obtain records 
detailing the appellant's period of 
active duty for training and 
inactive duty for training for the 
year 1990.  Any records newly 
received by the RO should be 
associated with the claims file.  If 
the requested service personnel 
records can not be obtained, the RO 
should clearly document and explain 
the efforts taken to obtain them and 
the reasons for their 
unavailability.  
	
4.  The RO should obtain any Social 
Security Administration medical 
records and any Administrative Law 
Judge or agency decision pertaining 
to the appellant's disability claim.

5.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issue of whether new and material 
evidence has been received to reopen 
a claim of entitlement to service 
connection for schizophrenia.  If 
the benefit sought is not granted, 
the appellant should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should make it clear to 
the appellant that the provisions of 
38 C.F.R. § 3.156 (2005) apply to 
his claim to reopen because it was 
filed after August 29, 2001.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the AMC.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


